NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ISMAEL SOLIS-VILLEDA, AKA Ismael                No.    18-70316
Solis, AKA Ismael Villeda Solis,
                                                Agency No. A205-711-939
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Ismael Solis-Villeda, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision pretermitting his applications for cancellation

of removal and adjustment of status. We have jurisdiction under 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Cerezo v. Mukasey, 512 F.3d 1163, 1166

(9th Cir. 2008). We deny the petition for review.

      The IJ did not err in reopening the record of proceedings, where in petition

No. 15-70696, this court granted the government’s motion to remand, in part, to

further develop the record concerning Solis-Villeda’s conviction, and Solis-Villeda

did not petition for rehearing of that decision. See Olivas-Motta v. Whitaker, 910

F.3d 1271, 1280 (9th Cir. 2018) (“an administrative agency may not deviate from a

supervising court’s remand order”).

      The BIA did not err in concluding that California Health and Safety Code

(“CHSC”) § 11377(a) is divisible and in applying the modified categorial approach

to determine that Solis-Villeda’s conviction is a controlled substance offense that

renders him ineligible for cancellation of removal and adjustment of status. See

8 U.S.C. §§ 1182(a)(2)(A)(i)(II), 1229b(b)(1)(C), 1255(i)(2)(A); Coronado v.

Holder, 759 F.3d 977, 984-85 (9th Cir. 2014) (holding CHSC § 11377(a) is

divisible with regard to substance and subject to the modified categorical

approach).

      PETITION FOR REVIEW DENIED.




                                          2                                   18-70316